Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-595
                          Lower Tribunal No. 18-9270
                             ________________

                                Steven Athea,
                                    Appellant,

                                        vs.

                                Monica Athea,
                                    Appellee.



     An appeal from a nonfinal order from the Circuit Court for Miami-Dade
County, Bernard S. Shapiro, Judge.

     Rafool, LLC, and Raymond J. Rafool, for appellant.

     Laing & Weicholz, P.L., and Chad R. Laing (Boca Raton), for appellee.


Before FERNANDEZ, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.